Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is with reference a call from the applicant, David Shaw (Reg. 34, 732), and subsequent discussion with Samir S. Khoury (Reg. 60,174), requesting to further review claim 5, which was withdrawn from consideration, and subsequently cancelled, in the Notice of Allowance mailed on March 19, 2021, by Examiner’s amendment. Upon review, though claim 5, depend upon a specie not elected, as a result of restriction requirements, could be rejoined with an amendment to the claim language, as the claim recitation was unclear.
Based on the discussion, see Interview Summary, applicant agreed to amend the claim and submitted proposed amendment on April 5, 2021. 
Claims 5 (as amended) is reinstated herewith, withdrawing the previous cancellation.
 	Claim 5 amended as below:
Claim 5 (currently amended): The wiring substrate according to claim 1, wherein a surface on a side opposite the connecting surface of the pad is recessed from a second surface of the first insulation layer toward the second surface of the first insulation layer being on a side opposite the first surface of the first insulation layer. 

Claim 1 is allowable. The restriction requirement for the species, as set forth in the Office action mailed on July 20, 2020, has been reconsidered in view of the The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 5, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        
April 5, 2021